Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Currently, claims 10-12, 14-18 are pending in the instant application.  Claims 1-9 and 13 have been canceled and claim 18 is withdrawn.  This action is written in response to applicant’s correspondence submitted 02/28/2022. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Final.

Withdrawn Rejections
The rejection of claims 10-16 under 35 USC 103 as being obvious over Sekiguish et al (US11118173 B2) in view of Ritt (US 2011/0160446A1) is withdrawn in view of the statement on page 6 of the response filed 02/28/2022 that the subject matter disclosed disclosed in this application and Sekiguchi were both owned by Toray Industries, Inc no later than the effective filing date of the application.
The double patenting rejection of claims 10-16 and claim 17 is withdrawn in view of the terminal disclaimer filed 02/28/2022.
Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12, 14-16 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2008/0187979) in view of Ritt et al. (US 2011/0160446A1).  This rejection was previously presented and is reiterated below. 
Mori teaches an inorganic porous support for isolating nucleic acids wherein the inorganic support comprises alumina and the support is coated with a natural polymer, e.g. polyvinyl alcohol, polyvinylpyrrolidone, or acetylcellulose (see para 130, 134-140) (claim 14).  Mori teaches the method of mixing the support with a nucleic acid sample, washing to separate the support from non-nucleic acid material and eluting the nucleic acids from the support for collection (see para 85-92 and figures 6-7).  
Mori is silent regarding the zeta potential for polymers.  However the instant specification defines polyvinylpyrrolidone as a water soluble polymer having the claimed zeta potential.  Therefore the polymer of Mori is encompassed by the polymer of claim 12. 	
Mori teaches inorganic porous supports comprising alumina wherein the inorganic support is coated with a neutral polymer.  While the reference does not teach an embodiment combining alumina with polymers, the teaching of only two inorganic supports clearly suggests that either would function equally in the method.  Therefore one of ordinary skill would select alumina support based on costs, commercial availability and/or previous experience because the artisan would have had a reasonable expectation of success.  Simarily the artisan would have utilized PVA or polyvinylpyrrolidone or acetylcellulose with the alumina support based on costs, commercial availability, and/or previously experience because the artisan would have had a reasonable expectation of success based on the teaching of Mori.  
Additionally while Mori does not teach collecting cell free DNA, Mori does teach and encompass blood samples and collecting any number of DNA.  The prior art demonstrates that cell free DNA can be collected using supports comprising alumina oxide, as taught by Ritt.  Ritt teaches elution of nucleic acids, including circulating nucleic acid (cell free DNA) from nucleic acid bonding support material comprising alumina oxide (see para27 and 68).  Therefore one of ordinary skill in the art would had a reasonable expectation of success to include additional nucleic acid samples including cell free DNA as taught by Ritt because Mori teaches the test sample is not particularly limited as long as the test sample contains nucleic acid and teaches the nucleic acid can be of any length (See para 153 and 154).  Therefore one of ordinary skill would have included additional nucleic acid to be collected, including cell free DNA as taught by Ritt to allow for a more versatile collection of additional types of nucleic acids.  Similarly the artisan would have utilized collected cell free DNA as taught by Ritt in the method of Mori because the artisans would have had a reasonable expectation of success based on the teaching of Mori that the nucleic acid can by any nucleic acid (see para 155) and sample are not limited. 	
Mori is silent to what is encompassed by the recovery solution during purification and release of the nucleic acid.  While Mori does not teach the components of the recovery solution, Ritt teaches an extraction step which comprises a buffer  (see para 114).  Therefore one of ordinary skill would select an extraction step that comprises a buffer based on costs, commercial availability and/or previous experience because the artisan would have had a reasonable expectation of success.  Simarily the artisan would have utilized buffer solution with the alumina support based on costs, commercial availability, and/or previously experience because the artisan would have had a reasonable expectation of success based on the teaching of Mori and teaching of Ritt.  

Regarding claim 11, Mori teaches a body fluid sample is blood, urine or saliva (see para 153). 
Regarding claim 15-16, Mori teaches adding a proteolytic enzyme to the body fluid sample (see para 21 and 151). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2008/0187979) in view of Ritt et al. (US 2011/0160446A1) and further in view of Diaz et al. (J Clin Oncol, 2014, 32:579-586). This rejection was previously presented and is reiterated below.
Mori in view of Ritt is discussed in section 8 above.  Mori in view of Ritt does not teach detecting genetic mutation specific to cancer, Mori does teach and encompass blood samples and collecting any number of DNA.  The prior art demonstrates that cell free DNA can be collected using supports comprising alumina oxide, as taught by Ritt and teaches genotyping circulating tumor DNA for cancer detection as taught by Diaz.  Diaz teaches mutation specific ctDNA for detection of minimal residual disease (see pg. 582, 2nd column) and detecting mutations in ctDNA for cancer detection (se pg. 582, 1st column).  Therefore one of ordinary skill in the art would had a reasonable expectation of success to include additional nucleic acid samples including cell free DNA as taught by Mori in view of Ritt and mutation analysis for cancer detection as taught by Diaz because Mori in view of Ritt teaches analysis of cell free nucleic acids.  Therefore one of ordinary skill would have included additional nucleic acid to be collected, including genetic mutation in ctDNA as taught by Diaz to allow for a more versatile collection of additional types of nucleic acids and to detect cancer and minimal residue disease following therapy.  Similarly the artisan would have utilized collected cell free DNA as taught by Ritt to detect genetic mutations as taught by Diaz in the method of Mori in view of Ritt because the artisans would have had a reasonable expectation of success based on the teaching of Mori in view of Ritt that the nucleic acid can by any nucleic acid (see para 155) including genetic mutations for cancer diagnostic in cell free DNA as Mori in view of Ritt teaches the samples are not limited and render obvious collecting cell free DNA. 
Response to Arguments
The response traverses the rejection on pages 4-5 of the remarks mailed 02/28/2022.  The response asserts that in view of Mori’s disclose one skilled in the art would hypothetically expect that the recited polymers should be equally preferable for isolating nucleic acids.  The response asserts that when target cell-free DNA was detected with a polymer absorbed on surface of aluminum oxide support (example 5) the collected target cell free DNA was detected by a lesser Cq value than when PAcA was employed (comparative example 2).  The response further asserts that when DS was employed as the polymer target cell free DNA was not detected (comparative example 2).  The response asserts that more target cell free DNA was collected when the polymers disclosed in amended claim 10 was employed and would not be expected even when the teaching of Mori and Ritt is combined.  The response further asserts that when aluminum oxide is not coated by polymer as taught by Ritt no target cell-free DNA was collected. The response asserts that a greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness and using aluminum oxide support and water soluble neutral polymers provides results that would not have been predictable.  This response has been reviewed but not found persuasive. 
In response to applicants arguments that the instant invention provides improved target cell free DNA collected the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability with the differences would otherwise be obvious.  See Ex parte Obiaya, 227, USPQ 58, 60 (Bd. Pat. App. &Inter. 1985).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., details in the method of example 2 and 5)  are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The method of Example 5, includes numerous elements that are not required by the claim:
	As a water-soluble neutral polymer, each type of polymer with a different zeta
potential as described below was prepared to be 10 wt% of an aqueous solution. PEG
(polyethylene glycol), PVA (polyvinyl alcohol), PEOz (poly(2-ethyl-2-oxazoline), HPMC, hydroxypropylmethylcellulose), PVP (polyvinylpyrrolidone). Each polymer solution thus
prepared and a gamma aluminum oxide support were mixed to make a gamma aluminum oxide
support comprising each polymer adsorbed on the surface thereof. The other operations were
carried out in the same way as in Example 1.
	Example 1: Each 0.5 mg of gamma aluminum oxide was weighed into a 1.5-ml tube. To it, 400 uL of ethanol was added, and the mixture was vortexed and centrifuged by a centrifuge (10000 G, 1 minute), and the supernatant was then removed. This procedure was repeated again, and dust and the like on the surface of the bead were then removed with ethanol. As a polymer aqueous solution, 50 uL of polyethylene glycol (PEG, 10 kDa, 10 wt%), which is a water-soluble neutral polymer, was added to the respective tubes, and stirred for 10 minutes by a mixer. The mixture was centrifuged by a centrifuge (10000 G, 1 min), and the supernatant removed to obtain gamma aluminum oxide support with each polymer adsorbed on the surface thereof.


	The instantly claimed method is not limited by the polymer molecular weights or concentrations.  None of the claims are limited to molecular weights or concentrations of Example 5. Therefore applicant cannot rely on the advantages demonstrated by Example 5 to lend patentability to the broadly claimed methods. 
	For these reasons and reasons of rejection the rejection of Mori in view of Ritt is maintained.
The response traverses Mori in view of Ritt and further in view of Diaz.  The response asserts that even if the disclosure of Mori in view of Ritt is combined the method of collecting cell-free DNA from a body fluid sample using the aluminum oxide support and water soluble neutral polymers recited in claim 10 provides results that would not be predictable and the combination of Mori and Ritt with a disclosure of genetic sequence of cell-free DNA does not cure the underlying deficiencies.  The traversal with respect to unpredictable results has been addressed in the response above in section 10.  Because Mori in view of Ritt does render obvious the claimed method as broadly claimed in claim 10, The method of Mori in view of Ritt and further in view of Diaz is maintained.
 

Conclusion
No claims allowable. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634